 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
       UNITED STATES OF AMERICA,
 9                           Plaintiff,
10         v.                                           CR18-16 TSZ
11     CLYDE MCKNIGHT, a/k/a “Pizza,”                   MINUTE ORDER
       and PATRICK TABLES, a/k/a “Break
12     Bread,”
13                           Defendants.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
            (1)     The motion to compel, docket no. 149, brought jointly by defendants Clyde
16
     McKnight and Patrick Tables, is GRANTED in part and DEFERRED in part, as follows.
     The Government is DIRECTED to produce to defense counsel, within seven (7) days of
17
     the date of this Minute Order, a redacted version of the cooperation agreement between
     the Seattle Police Department (“SPD”) and confidential source number 1 (“CS-1”). The
18
     identity of, and any details that might identify, CS-1, as well as the identities of SPD or
     other law enforcement personnel, and any details that might identify them, shall be
19
     redacted from the cooperation agreement before it is disclosed to defense counsel. A
     copy of the redacted cooperation agreement shall be filed under seal. Defense counsel
20
     shall not share the redacted cooperation agreement with their clients until further order of
     the Court. The motion to compel is otherwise deferred, and the Court will hear oral
21
     argument on the motion on February 20, 2019, in conjunction with the Franks hearing
     scheduled to begin at 9:00 a.m. Defense counsel are reminded that, in a Franks hearing,
22

23

     MINUTE ORDER - 1
 1 the only impeachment permitted is of the affiant, and “not of any nongovernmental
   informant.” Franks v. Delaware, 438 U.S. 154, 171 (1978); United States v. DiCesare,
 2 765 F.2d 890, 895 (9th Cir. 1985); see also United States v. Perdomo, 800 F.2d 916, 921
   (9th Cir. 1986) (“Allegations that statements reported in the affidavit and made to the
 3 affiant are false are not sufficient to satisfy the requirements for a Franks hearing unless
   the defendant contends that the affiant has misrepresented the statements made by
 4 another.”). Unless defendants can make a better showing with regard to the requested
   disclosures about CS-1, defendants’ motion to compel will be otherwise denied.
 5
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 6 record.

 7         Dated this 28th day of January, 2019.

 8                                                   William M. McCool
                                                     Clerk
 9
                                                     s/Karen Dews
10                                                   Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
